                    Case 19-11292-KG                 Doc 313         Filed 07/17/19           Page 1 of 8



                                 UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF DELAWARE

--------------------------------------------------------------------- x
                                                                      :             Chapter 11
In re                                                                 :
                                                                      :             Case No. 19-11292 (KG)
INSYS THERAPEUTICS, INC., et al.,                                     :
                                                                      :             Jointly Administered
                   Debtors.1                                          :
                                                                      :             Ref. Docket Nos. 290 and 292
--------------------------------------------------------------------- x

                                                   AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

KONSTANTINA HAIDOPOULOS, being duly sworn, deposes and says:

1. I am employed as a Lead Noticing Coordinator by Epiq Corporate Restructuring, LLC, located
   at 777 Third Avenue, New York, New York 10017. I am over the age of eighteen years and
   am not a party to the above-captioned action.

2. I caused to be served the:

     a. “Notice of Filing Revised Proposed Order Pursuant to 11 U.S.C. §§ 327(A) and 328(A),
         Fed. R. Bankr. P. 2014 and 2016, and Local Rules 2014-1 and 2016-2 Authorizing the
         Retention and Employment of Lazard Frères & Co. LLC as Investment Banker to the
         Debtors Nunc Pro Tunc to the Petition Date and Waiving Certain Information
         Requirements of Local Rule 2016-2,” dated July 14, 2019 [Docket No. 290], and

     b. “Notice of Amended Agenda of Matters Scheduled for Hearing on July 15, 2019 at 9:30
         A.M. (ET),” dated July 14, 2019 [Docket No. 292],




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Insys Therapeutics, Inc. (7886); IC Operations, LLC (9659); Insys Development
Company, Inc. (3020); Insys Manufacturing, LLC (0789); Insys Pharma, Inc. (9410); IPSC, LLC (6577); and IPT
355, LLC (0155). The Debtors’ mailing address is 1333 South Spectrum Blvd #100, Chandler, Arizona 85286.


T:\Clients\Insys\Affidavits\NOF rev Lazard & Amd Agenda hrg 7-15-19_DI 290 & 292_7-14-19 & 7-15-19.doc
                    Case 19-11292-KG                 Doc 313          Filed 07/17/19          Page 2 of 8



     by causing true and correct copies to be:

        i.     delivered via electronic mail to those parties listed on the annexed Exhibit A, on July
               14, 2019 and

       ii.     enclosed securely in separate postage pre-paid envelopes and delivered via first class
               mail to those parties listed on the annexed Exhibit B, on July 15, 2019.

3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                                           /s/ Konstantina Haidopoulos
                                                                                           Konstantina Haidopoulos
Sworn to before me this
16th day of July, 2019
/s/ John Chau
Notary Public, State of New York
No. 01CH6353383
Qualified in Queens County
Commission Expires January 23, 2021




                                                                -2-
T:\Clients\Insys\Affidavits\NOF rev Lazard & Amd Agenda hrg 7-15-19_DI 290 & 292_7-14-19 & 7-15-19.doc
Case 19-11292-KG   Doc 313   Filed 07/17/19   Page 3 of 8




                   EXHIBIT A
             Case 19-11292-KG     Doc 313   Filed 07/17/19   Page 4 of 8
            INSYS THERAPEUTICS, INC., et al. – Case No. 19-11292 (KG)
                      Electronic Mail Master Service List

john.yagerline@ankura.com                    hal.morris@oag.texas.gov
ldorman@thinkbrg.com                         jhh@stevenslee.com
aschwartz@carltonfields.com                  nfk@stevenslee.com
ghobart@cov.com                              cp@stevenslee.com
dstuart@cravath.com                          bk-jstern@oag.texas.gov
attorney.general@delaware.gov                dmolton@brownrudnick.com
steven.pidgeon@dlapiper.com                  gcicero@brownrudnick.com
bill.kettlewell@hoganlovells.com             kaulet@brownrudnick.com
matt.donohue@hklaw.com                       cmullarney@brownrudnick.com
jeffrey.acre@klgates.com                     spohl@brownrudnick.com
scott.resnik@kattenlaw.com                   gilberts@gilbertlegal.com
wsollers@kslaw.com                           litherlandc@gilbertlegal.com
kmarino@khmarino.com                         quinnk@gilbertlegal.com
jeff.reinke@mckesson.com                     hudsonj@gilbertlegal.com
tminer@mosllp.com                            tarr@blankrome.com
bkelly@nixonpeabody.com                      guilfoyle@blankrome.com
dalowenthal@pbwt.com                         tleday@mvbalaw.com
jadlerstein@paulweiss.com                    bankruptcyunit@azag.gov
jonathanbunge@quinnemanuel.com               james.canaday@ag.state.mn.us
brien.oconnor@ropesgray.com                  wendy.tien@ag.state.mn.us
nyrobankruptcy@sec.gov                       eric.maloney@ag.state.mn.us
info@senzer.com                              jc@agentislaw.com
jmuehlberger@shb.com                         rpc@agentislaw.com
matthew.kipp@skadden.com                     rriley@wtplaw.com
michael.manfredi@specialcounsel.com          sgerald@wtplaw.com
david.t.cohen@usdoj.gov                      cajones@wtplaw.com
agbankdelaware@ag.tn.gov                     mbranzburg@klehr.com
john.lee2@usdoj.gov                          myurkewicz@klehr.com
david.t.cohen@usdoj.gov                      mdumee@azag.gov
amanda.strachan@usdoj.gov                    dckerrick@dkhogan.com
michael.kendall@whitecase.com                metkin@lowenstein.com
apreis@akingump.com                          abehlmann@lowenstein.com
mhurley@akingump.com                         jwhitman@ktmc.com
dgolden@akingump.com                         jmcevilly@ktmc.com
efay@bayardlaw.com                           jneumann@ktmc.com
jalberto@bayardlaw.com                       jjoost@ktmc.com
dbrogan@bayardlaw.com                        evan.romanoff@ag.state.mn.us
jgarfinkle@buchalter.com                     kevin@kmeehanlaw.com
will@consovoymccarthy.com                    stonnesen@oag.state.md.us
mike@consovoymccarthy.com                    mary.caloway@bipc.com
ack@kellerlenkner.com                        deecf@dor.mo.gov
sam@kellerlenkner.com
so@kellerlenkner.com
muthigk@mcao.maricopa.gov
jyoung@forthepeople.com
juanmartinez@forthepeople.com
                Case 19-11292-KG   Doc 313   Filed 07/17/19   Page 5 of 8


Agenda Email Adds
bedmunds@oag.state.md.us
Greg.Slemp@myfloridalegal.com
mbusenkell@gsbblaw.com
rbounds@oag.state.md.us
Russell.Kent@myfloridalegal.com
Scott.Palmer@myfloridalegal.com
sennis@gsbblaw.com
Trish.Conners@myfloridalegal.com
Case 19-11292-KG   Doc 313   Filed 07/17/19   Page 6 of 8




                   EXHIBIT B
                                               Insys Therapeutics Inc.
                           Case 19-11292-KG        Doc 313 List
                                                     Service Filed 07/17/19         Page 7 of 8
Claim Name                               Address Information
BONNETT, FAIRBOURN, FRIEDMAN & BALINT,   ATTN: FRANCIS J. BALINT, JR. & ANDREW S. FRIEDMAN (LIAISON COUNSEL TO LEAD
P.C.                                     PLAINTIFF & PPSD CLASS) 2325 E. CAMELBACK ROAD, SUITE 300 PHOENIX AZ 85016
DELAWARE STATE TREASURY                  820 SILVER LAKE BLVD, SUITE 100 DOVER DE 19904
INTERNAL REVENUE SERVICE                 P.O. BOX 7346 PHILADELPHIA PA 19101-7346
OFFICE OF THE UNITED STATES ATTORNEY     ATTN: DAVID C. WEISS 1007 ORANGE STREET SUITE 700 WILMINGTON DE 19801
OFFICE OF THE UNITED STATES TRUSTEE      FOR THE DISTRICT OF DELAWARE ATTN: JANE LEAMY 844 KING STREET SUITE 2207
                                         LOCKBOX 35 WILMINGTON DE 19801
PRA HEALTH SCIENCES                      ATTN: VICE PRESIDENT, LEGAL AFFAIRS 4130 PARKLAKE AVENUE SUITE 400 RALEIGH NC
                                         27612
SECRETARY OF STATE                       DIVISION OF CORPORATIONS FRANCHISE TAX P.O. BOX 898 DOVER DE 19903
SECURITIES & EXCHANGE COMMISSION         100 F STREET, NE WASHINGTON DC 20549
UNITED STATES DEPARTMENT OF DEFENSE      DEFENSE HEALTH AGENCY ATTN: LEIGH A. BRADLEY 7700 ARLINGTON BLVD, SUITE 5101
                                         FALLS CHURCH VA 22042-5101
UNITED STATES DEPARTMENT OF HEALTH AND   HUMAN SERVICES OFFICE OF COUNSEL TO INSPECTOR GENERAL ATTN: LISA M. RE 330
                                         INDEPENDENCE AVENUE, SW WASHINGTON DE 20201
UNITED STATES DEPARTMENT OF JUSTICE      ATTN: ANDREW E. LELLING, U.S . ATTORNEY JOHN JOSEPH MOAKLEY U.S. FEDERAL
                                         COURTHOUSE 1 COURTHOUSE WAY, SUITE 9200 BOSTON MA 02210
WILKINSON WALSH & ESKOVITZ LLP           BETH WILKINSON 2001 M STREET, NW, SUITE 1000 WASHINGTON DC 20036




                                 Total Creditor count 12




Epiq Corporate Restructuring, LLC                                                                           Page 1 OF 1
                Case 19-11292-KG   Doc 313   Filed 07/17/19   Page 8 of 8
INS_ADDS_FCM_07-15-19

HUGHES HUBBARD & REED LLP
(COUNSEL TO CITY OF PRESCOTT, ET AL.)
ONE BATTERY PARK PLAZA
NEW YORK, NY 10004
